It is ORDERED that the motion for a remand is granted and the matter is remanded to the trial court to settle the record regarding the addresses for defendant, E.M.C., that were known to the New Jersey Division of Child Protection and Permanency at the time of the April 2012 investigation report. The trial court shall file with the Court a written report containing its findings within forty-five (45) days of this order, and the parties may file submissions with the Court addressing those findings within twenty-one (21) days thereafter. Jurisdiction is retained.